UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No.8 )* Under the Securities Exchange Act of 1934 NORTH AMERICAN ENERGY PARTNERS INC. (Name of Issuer) COMMON STOCK (NO PAR VALUE) (Title of Class of Securities) (CUSIP Number) Philip A. Falcone ChiefExecutive Officer 450 Park Avenue, 30th Floor New York, New York 10022 (212) 906-8555 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 27, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 656844107 Page1 of 7 1 NAME OF REPORTING PERSON Harbinger Group Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER(*) 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER(*) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON(*) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)(*) 19.4% 14 TYPE OF REPORTING PERSON CO * See Items 2 and 5 herein. CUSIP No. 656844107 Page2 of 7 1 NAME OF REPORTING PERSON Philip Falcone 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER(*) 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER(*) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON(*) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)(*) 19.4% 14 TYPE OF REPORTING PERSON IN * See Items 2 and 5 herein. CUSIP No. 656844107 Page3 of 7 1 NAME OF REPORTING PERSON Front Street Re (Cayman) Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER(*) 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER(*) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON(*) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)(*) 15.3% 14 TYPE OF REPORTING PERSON CO * See Items 2 and 5 herein. CUSIP No. 656844107 Page4 of 7 Item1.Security and Issuer. This Amendment No.8 to Schedule13D is being filed by the undersigned to amend the Schedule 13D filed by the Reporting Persons on June 27, 2011, as amended by Amendment No. 1 filed on July 22, 2011,Amendment No. 2 filed on August 8, 2011,Amendment No. 3 filed on August 18, 2011,Amendment No.4 filed on August 31, 2011, Amendment No.5 filed onSeptember 21, 2011, Amendment No. 6 filed September 30, 2011 and Amendment No. 7 filed on April 24, 2012 (as amended, the “Schedule 13D”) with respect to the shares of Common Stock, no par value per share (the “Shares”), ofNorth American Energy PartnersInc., a Canadian corporation (the “Issuer”). The principal executive offices of the Issuer are located at Zone 3 Acheson Industrial Area, 2-53016 Highway 60,Acheson, Alberta, Canada T7X-5A7. Item2.Identity and Background. Item 2 of the Schedule 13D is hereby amended and restated in its entirety as follows: “This Schedule13D is being filed by Harbinger Group Inc., a Delaware corporation (“HGI”), Mr. Philip Falconeand Front Street Re (Cayman) Ltd., a Cayman Islands limited corporation (“FSRC,” and together with HGI and Mr. Falcone, the “Reporting Persons”), with respect to the Shares reported herein that may be deemed to be beneficially owned by the Reporting Persons.The Reporting Persons own an aggregate of 7,032,322 Shares in total, 5,546,286 of such Shares is held by FSRC and 1,486,036 of such Shares is held by HGI. HGI Funding, LLC, a Delaware limited liability company (“HGI Funding”), is the record owner of the Shares held by HGI. FSRC is an indirect wholly-owned subsidiary of HGI and HGI Funding is a direct wholly-owned subsidiary of HGI. Mr. Falcone is the Chief Executive Officer and Chairman of the board of directors of HGI and has certain relationships with the Controlling Persons described in Schedule B hereto. The information required by General Instruction C to Schedule 13D with respect to (i) the executive officers and directors of HGI and FSRC is listed on Schedule A hereto and (ii) each person controlling HGI and FSRC is listed onSchedule B hereto (the persons identified in clause (i) and (ii), the “Controlling Persons”, and together with the Reporting Persons, the “Harbinger Persons”).HGI is a holding company and its principal business address is 450 Park Avenue, 30th Floor, New York, NY 10022. FSRC is a reinsurance company and its principal business address is Sterling House, 16 Wesley Street, PO Box HM 534, Hamilton HM CX Bermuda. Mr. Falcone does not own any Shares directly. However, as a result of his relationship with the Controlling Persons and his position at HGI, Mr. Falcone may be deemed to beneficially own the Shares owned by FSRC, HGI and HGI Funding. The Reporting Persons may be deemed to be members of a “group” for purposes of the Securities Exchange Act of 1934, as amended, and may be deemed to beneficially own the Shares owned each other. Each of the Reporting Persons specifically disclaims beneficial ownership in the Shares reported herein except to the extent it or he actually exercises voting or dispositive power with respect to such Shares. Certain additional information required by this Item 2 and General Instruction to Schedule 13D is set forth on Schedule B, which is incorporated by reference herein.” Item3.Source and Amount of Funds or Other Consideration. Item 3 of the Schedule 13D is hereby amended by adding the following as the last paragraph thereof: “On June 27, 2013, HGI Funding, a direct wholly-owned subsidiary of HGI, transferred 5,546,286 Shares to FSRC, an indirect wholly-owned subsidiary of HGI.” CUSIP No. 656844107 Page5 of 7 Item 4.Purpose of Transaction. No material change. Item5.Interest in Securities of the Issuer. Paragraphs (a), (b) and (c) of Item 5 of the Schedule 13D are hereby amended and restated in their entirety as follows: “References to percentage ownerships of Shares in this Schedule13D are based upon the 36,251,006 Shares stated to be outstanding by the Issuer. The Reporting Persons own an aggregate of 7,032,322 Shares in total, 5,546,286 of such Shares is held by FSRC and 1,486,036 of such Shares is held by HGI. HGI Funding, is the record owner of the Shares held by HGI. FSRC is an indirect wholly-owned subsidiary of HGI and HGI Funding is a direct wholly-owned subsidiary of HGI. The Reporting Persons may be deemed to be members of a “group” for purposes of the Securities Exchange Act of 1934, as amended, and may be deemed to beneficially own the Shares owned each other. Each of the Reporting Persons specifically disclaims beneficial ownership in the Shares reported herein except to the extent it or he actually exercises voting or dispositive power with respect to such Shares. Other than any beneficial ownership which may be deemed to exist as a result of the relationships among the Harbinger Persons discussed herein (which beneficial ownership is disclaimed), theControlling Persons do not beneficially own any Shares. (a, b) As of the date hereof, HGI may be deemed to be the beneficial owner of7,032,322 Shares, constituting 19.4% of the outstanding Shares. HGIhas the sole power to vote or direct the vote of0 Shares; has the shared power to vote or direct the vote of7,032,322 Shares; has sole power to dispose or direct the disposition of0 Shares; and has shared power to dispose or direct the disposition of7,032,322 Shares. CUSIP No. 656844107 Page6 of 7 (a, b) As of the date hereof, Philip Falcone may be deemed to be the beneficial owner of7,032,322 Shares, constituting 19.4% of the outstanding Shares. Mr.Falcone has the sole power to vote or direct the vote of0 Shares; has the shared power to vote or direct the vote of7,032,322 Shares; has sole power to dispose or direct the disposition of0 Shares; and has shared power to dispose or direct the disposition of7,032,322 Shares. (a, b) As of the date hereof, FSRC may be deemed to be the beneficial owner of 5,546,286 Shares, constituting 15.3% of the outstanding shares. FSRC has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 5,546,286 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 5,546,286 Shares. (c)Other than as reported in Item 3 of this Schedule 13D, there have been notransactions in the Shares thathave beeneffected by the Reporting Personsduring the past 60 days.” Item6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. No material change. Item7.Material to be Filed as Exhibits. Exhibit R: Joint Filing Agreement CUSIP No. 656844107 Page7 of 7 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. HARBINGER GROUP INC. By: /s/ Philip A. Falcone Name: Philip A. Falcone Title: ChiefExecutive Officer /s/Philip A. Falcone Philip A. Falcone FRONT STREET RE (CAYMAN) LTD. By: /s/ John H. Tweedie Name: John H. Tweedie Title: ChiefExecutive Officer June 27, 2013 Attention: Intentional misstatements or omissions of fact constitute federal violations (see 18 U.S.C. 1001). Schedule A Executive Officers and Directors of HGI Name Business Address Citizenship Principal Occupation Philip A. Falcone 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Chief Executive Officer & Chairman of the Board of HGI (See below for relationship with Controlling Persons) Omar Asali 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. President & Director of HGI Thomas A. Williams 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Executive Vice President & Chief Financial Officer of HGI David Maura 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Executive Vice President & Directorof HGI Michael Kuritzkes 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Executive Vice President & General Counselof HGI Michael Sena 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Vice President & Chief Accounting Officer of HGI Lap Wai Chan 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Director Frank Ianna 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Director Gerald Luterman 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Director Keith Hladek 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Director Robin Roger 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Director Executive Officers and Directors of FSRC Name Business Address Citizenship Principal Occupation John Tweedie Sterling House 16 Wesley Street PO Box HM 534 Hamilton HM CX Bermuda U.S. Chief Executive Officer & Director of FSRC Jean-Francois Lemay Sterling House 16 Wesley Street PO Box HM 534 Hamilton HM CX Bermuda Canada Chief Investment Officer & Director of FSRC Willard C. Rinehimer, Jr. Sterling House 16 Wesley Street PO Box HM 534 Hamilton HM CX Bermuda U.S. Chief Operating Officer, Chief Actuary & Director of FSRC Omar Asali 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Director Philip Gass 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Director Kostas (Gus) Cheliotis 450 Park Avenue, 30th Floor, New York, NY 10022 U.S. Director Thomas A. Williams 450 Park Avenue, 30th Floor, New York, NY 10022 U.S.
